DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amendments/remarks filed on 11/25/2020.

	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11, 13-17, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PARK et al. (US 2016/0233728).
With respect to claims 1, 7, PARK discloses a wireless power transmitter comprising:
a power conversion unit configured to transfer wireless power to a wireless power receiver by using magnetic coupling between the wireless power transmitter and the wireless power receiver (power transmission unit 110 for transmitting power to a receiver 200, figure 2); and
a communication/control unit configured to control the wireless power and to perform transmission or reception of data based on communication with the wireless power receiver (power transmission control unit 112),

	With respect to claims 2, 8, 14, PARK discloses the wireless power transmitter of one of the claims, wherein the bit pattern includes 8 bits.  Paragraph 0204 discloses that the control unit communicates using byte format.
With respect to claims 3, 9, 15, PARK discloses the wireless power transmitter of one of the claims, wherein the bit pattern includes four ‘0’s and four ‘1’s.  Figure 11b discloses that the data includes four 0 and four 1.
With respect to claims 4, 10, 16, PARK discloses the wireless power transmitter of one of the claims, wherein the communication/control unit transmits the bit pattern to execute authentication of the wireless power transmitter or the wireless power receiver.  Figure 23 discloses that the communication is for authenticating a receiver.
With respect to claims 5, 11, 17, 20, PARK discloses the wireless power transmitter of one of the claims, wherein the data stream includes a sequence of 
With respect to claims 13, 19, PARK discloses a wireless power receiver comprising: a power pickup unit configured to receive wireless power from a wireless power transmitter by using magnetic coupling between the wireless power transmitter and the wireless power receiver (power receiving unit 291, figure 2b); and
a communication/control unit configured to control the wireless power and to perform transmission or reception of data based on communication with the wireless power transmitter (power receiving control unit 292),
wherein the communication/control unit transmits to the wireless power transmitter a received power packet (RPP) indicating a value of power received by the wireless power receiver (figure 13 and 23 discloses that the receiver transmits to the transmitter data corresponding to a power signal, paragraphs 0239-0244, 0290-0291), receives a bit pattern requesting the wireless power transmitter-to-the wireless power receiver data transmission (introduction phase 2010, figure 23), transmits a response packet to the wireless power transmitter in response to the bit pattern, and receives data stream from the wireless power transmitter (figure 23, paragraphs 0298-0312 discloses negotiating with the receiver and transmitting and receiving data accordingly).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 16/905,218 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive. 
With respect to the argument that, the receive power packet (RPP) is a response packet for the wireless power received from wireless power transmitter after a PING PHASE, while the Signal Strength Packet is a response packet for a DIGITAL PING applied to detect the wireless power receiver in the PING PHASE.  It is respectfully submitted that figures 13 and 23, paragraphs 0239-0244, 0290-0291 disclose transmitting to the transmitter (in a negotiation phase or a power transfer phase), a 
With respect to the argument that the “sync pattern” is not a signal for requesting the wireless power transmitter-to-the wireless power receiver data transmission.  And that the “bit pattern” does not correspond to the “sync pattern”.  It is respectfully submitted that PARK discloses communicating between the transmitter and receiver in a “bit pattern” as discloses in figures 11-12 and 21-23; paragraphs 0292, 0298-0312 discloses negotiating with the receiver and transmitting and receiving data accordingly.
With respect to the argument that PARK et al. does not teach or suggest the bit pattern in the claim invention transmitted to execute authentication of the wireless power transmitter or the wireless power receiver.  It is respectfully submitted that figures 15 and 23 of PARK discloses an identification/configuration phase to authenticate the devices.
With respect to the statutory double patenting rejection and that “data stream” and “data packet” of the child case makes the claims not the same.  It is respectfully submitted that “data packet” and “data stream” are considered the same, and therefore the double patenting rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941.  The examiner can normally be reached on M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CARLOS AMAYA/Primary Examiner, Art Unit 2836